JAMESON, Judge,
concurring.
I concur in the conclusions and most of the content of Judge Christensen’s well considered opinion.
*710With respect to the award of punitive damages, the district court after examining the record, “[did] not believe that the conduct of Union Oil ... was the result of malice of the type which would form a proper basis for punitive damages.” I agree with the district court. I also agree, however, with his further conclusion that “a reasonable juror could have found such malice,” and that “the clear weight of the evidence was not necessarily against the inference or finding of malice.”